Citation Nr: 0030788	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from September 1969 to July 
1972, which included service in the Republic of Vietnam.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision.  The Board 
previously remanded this case in July 1997 for further 
development.  In February 2000, the Board determined that the 
veteran had presented "new and material" evidence to reopen 
his claim for service connection for PTSD, and then remanded 
the issue for further development and readjudication on the 
merits.  The case is now again before the Board for review on 
the merits.


FINDINGS OF FACT

1.  The veteran served in Vietnam from March 1970 to January 
1971.

2.  He was first assigned to the 116th AVN (Assault 
Helicopter) Company as a UH1, Helicopter Repairman and then 
as a Unit Supply Clerk.

3.  The veteran has alleged stressors relating to combat; 
specifically, witnessing the wounding and death of comrades 
as well as working body registration.

4.  It has been shown that the veteran engaged in combat 
while serving in Vietnam.

6.  The veteran has been diagnosed to have PTSD as a 
consequence of his military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that the appellant served in the Army 
from September 1969 to July 1972, which included service in 
the Republic of Vietnam from March 1970 to February 1971.  
The appellant's Military Occupational Specialty (MOS) was 
listed on the DD 214 as an aircraft mechanic and repairman.  
It was also noted that the veteran had training as a UH-1 
Helicopter repairman.  Information from the United States 
Army, dated in June 1988, indicated that the veteran was 
authorized the National Defense Service Medal (NDSM); the 
Vietnam Service Medal (VSM) with three bronze stars; the 
Vietnam Campaign Medal (VCM), Expert Marksman Badge with 
Grenade Bar; the Sharpshooter Badge with Rifle Bar; and the 
Army Commendation Medal.  Copies of the actual citation which 
accompanied the Commendation Medal as well as the General 
Order (Number 2993) granting the award of the Medal, 
indicated that it was awarded to the veteran and eight others 
from the 116th Aviation Company, 14th Aviation Battalion, 23d 
Infantry Division, "[f]or meritorious service in connection 
with military operations against a hostile force."  

The veteran's personnel records reflect that he served in 
Vietnam from March 1970 to February 1971, with principal 
duties as a helicopter repairman and supply clerk for the 
116th AVN (Assault helicopter) Company.  

In October 1993, the appellant filed a petition to reopen his 
previously denied claim for entitlement to service connection 
for PTSD.  In support of this claim he submitted statements 
and medical evidence which indicated he had been diagnosed to 
have PTSD as a result of his experiences in Vietnam by a 
private psychologist for Social Security disability purposes 
in February 1991. 

In November 1993, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that the veteran identified 
several stressors related to combat which he experienced in 
Vietnam which included witnessing the wounding and death of 
comrades as well as helping to register dead bodies.  The 
diagnoses on Axis I included PTSD due to his experiences in 
Vietnam.

Following the Board's first remand, the veteran was afforded 
another VA psychiatric examination in February 1999.  The 
examiner indicated that the veteran's claims folder as well 
as the Board's remand were reviewed prior to the interview 
with the veteran.  The veteran related subjective symptoms of 
nightmares and flashbacks of his Vietnam experience, which 
included his buddies being killed.  He also dreamed of dead 
bodies which were decayed and mutilated.  The veteran's mood 
was described as anxious, irritable and depressed.  His 
affect was constricted, at times even blunted.  His cognitive 
functions were limited.  He appeared to have a hard time 
maintaining his train of thought.  The diagnoses on axis I 
included Post traumatic stress disorder, chronic as well as 
dysthymic disorder and alcohol abuse.  

In a February 2000 decision, the Board determined hat the 
veteran had presented new and material evidence, and 
therefore his claim was reopened and remanded to the RO for 
further development, as needed, and readjudication on the 
merits. 

In a rating decision dated February 2000, the RO denied the 
claim for service connection for PTSD on the merits on the 
basis that the veteran had not provided the RO with 
sufficient evidence to allow for verification of the 
stressors.  Therefore, service connection was again denied 
for PTSD.


II.  Analysis

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).

In the instant case, the Board notes that the appellant filed 
his initial claim to reopen his claim for service connection 
for PTSD prior to March 1997.  Thus, given the fact that this 
case is currently pending before the Board, and in light of 
the fact that the regulations regarding service connection 
for PTSD changed effective March 7, 1997, it is the Board's 
determination that the appellant's claim of entitlement to 
service connection for PTSD must be evaluated under both the 
old and the new regulations in order to determine which 
version is most favorable to him.  See Karnas, supra.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f);  See also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran received an award of the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation, will be accepted as conclusive evidence of 
the claimed in-service stressor, absent evidence to the 
contrary.  See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); 
see also VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 
7.46 (Oct. 11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court)(formerly the United States Court of Veterans 
Appeals), held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki, 
and Doran cited a provision of the VA MANUAL 21-1 which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part,... "[C]orroborating evidence of a stressor is 
not restricted to service records, but may be obtained from 
other sources."  Since the October 1995 revision of the VA 
MANUAL 21-1, the Court has held that the requirements in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 395; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32,807 (1999) (to be 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997)).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125 (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the appellant's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.

The Board has reviewed the record in its entirety.  The Board 
recognizes that in the June 2000 Supplemental Statement of 
the Case (SSOC), the RO determined that there was no 
objective evidence that the veteran suffered any in-service 
stressor, and that the evidence of record did not show that 
he was involved in combat against the enemy.  However, it is 
the Board's determination that the appellant was involved in 
combat against the enemy.  In this regard, the Board observes 
that according to the appellant, while he was in Vietnam, he 
was in the 116th Assault Helicopter Company and served as a 
door gunner, as well as in supply and communications.  The 
veteran contends that he saw comrades wounded and killed in 
action.  He also contends that he had to register dead 
bodies.  The Board notes that the appellant's personnel 
records confirm that he served in the 116th Assault 
Helicopter Company and that his principal duties included 
helicopter repairman as well as supply clerk.  His personnel 
records further indicate that he was designated as a 
helicopter repairman for a period of time during his tour of 
service, and then as a supply clerk.  The veteran has alleged 
that he served in the capacity of door gunner as well as in 
supply and communications.  The Board further notes, as 
stated above, that the veteran received the Army Commendation 
Medal for the period from March 1970 to February 1971, for 
his support of military operations against the enemy and his 
performance "under extremely adverse conditions".  The 
general order (Number 2993), dated March 1971, further 
indicated that this award of the Army Commendation Medal was 
made to the veteran and eight others for "meritorious 
service in connection with military operations against a 
hostile force."  He also received the Vietnam Service Medal 
with three bronze stars.  Thus, in light of the above, the 
Board concludes that the evidence of record shows that the 
veteran did engage in combat while serving in Vietnam.  
Accordingly, it is the Board's determination that there is 
credible supporting evidence of record that the appellant 
served as a member of the crew of an assault helicopter and 
that the appellant's claimed in-service stressors in this 
regard actually occurred.

In the instant case, the Board observes that the evidence of 
record demonstrates that the appellant has clearly been 
diagnosed as having PTSD initially by a private psychologist 
for Social Security disability determination purposes, in 
February 1991, and thereafter by VA examiners in November 
1993 and again in February 1999.  Thus, the Board observes 
that in light of the above determination that the appellant 
was involved in combat against the enemy, the Board concludes 
that the diagnosis of PTSD from the appellant's February 1999 
VA psychiatric examination is in accordance with DSM-IV and 
establishes a medical link between current symptomatology and 
the claimed in-service stressor.

In light of the above, it is the Board's determination that 
the appellant's clinical diagnosis of PTSD is supported by 
the service and post-service evidence as to the 
symptomatology, the occurrence of in-service stressors, and 
the connection of the present condition to the in-service 
stressors.  Accordingly, the Board finds that the record 
supports a grant of service connection for PTSD under both 
the old and new PTSD regulations.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



- 8 -



